ROBERTSON, Presiding Judge.
Lucy Jackson, a teacher, was terminated by the Board of School Commissioners of Mobile County (Board). Jackson appealed her termination to the Alabama State Tenure Commission (Commission), which affirmed the action of the Board. Jackson then filed a petition for writ of mandamus in the Circuit Court of Mobile County, requesting that the order of the Commission be reversed. The trial court denied Jackson’s request.
Jackson appeals the circuit court’s denial of her request for a writ of mandamus and asserts that her termination must be canceled because, she says, it violated § 16-24-1 et seg., Code 1975 (Alabama Teacher Tenure Law). Further, she asks us to reverse an Alabama Supreme Court ease — specifically, State ex rel. Steel v. Board of Education of Fairfield, 252 Ala. 254, 40 So.2d 689 (1949).
In Fairfield, the supreme court determined that the notice provisions of § 16-24-12, Code 1975, do not apply to tenured teachers, and until the supreme court overrules its holding in Fairfield, we must follow its mandate. Richardson v. State Tenure Commission, 585 So.2d 49 (Ala.Civ.App.1991).
The parties to this appeal agree that our holding in Richardson is dispositive of this case unless our supreme court overrules its holding in Fairfield and reverses Richardson' This our suPreme court recently declined to do; therefore, this case is due to be affirmed.
AFFIRMED.
THIGPEN and RUSSELL, JJ„ concur.